[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION ON PLAINTIFF'S OBJECTIONS TO DEFENDANT'S REQUEST TO REVISE DATED SEPTEMBER 18, 2002
1. Plaintiff has complied with Request to Revise number 1 in Amended/Revised Complaint dated October 18, 2002.
2. Objection overruled See Practice Book §§ 10-1, 10-35.
3. Exhibit D is to be deleted. See: No. 2 above.
4. Objection overruled. Plaintiff must delete reference to "unanimous" and "overwhelming" vote of the State House of Representatives. These references are unnecessary and immaterial. See Practice Book §10-35.
5. Objection sustained.
6. Plaintiff has complied with this request in the Amended/Revised Complaint dated October 18, 2002.
7. Objection overruled. Plaintiff must delete "unable to afford bail and unable to afford an attorney," which plaintiff agreed to do in his objection, but did not do in his Amended/Revised Complaint dated October 18, 2002.
8. Objection sustained in part. Plaintiff is ordered to delete portion following ". . . personal collection taken by courthouse sheriffs."
9. Objection sustained in part. Plaintiff must delete portion following ". . . was assaulted by other prisoners."
10. Objection overruled.
11. Objection sustained. Plaintiff has deleted paragraph number 2 of his claims for damages in his Amended/Revised Complaint. CT Page 513
The plaintiff must file a revised complaint consistent with his ruling no later than January 25, 2003. The defendant must file a responsive pleading to plaintiffs complaint no later than February 10, 2003. In the future all parties must comply with Practice Book § 11-1.
  By The Court, ___________________ Wolven Judge
CT Page 514